DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9-16 are pending in the application.
Claims 9-16 are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/08/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “4b”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “63a” has been used to designate both a “multiperforated catheter maze” and a “catheter”.  

Claim Objections
Claim(s) 9 and 16 is/are objected to because of the following informalities:  
Claim 9, “said tube ending by a nozzle” should read -- said tube ending with a nozzle --.
Claim 16, “said tube ending by a nozzle” should read -- said tube ending with a nozzle --.
Appropriate correction is required.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 9 and 16, the limitation “suctioning member … for recovering portable or mobile autologous blood” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “member” and associated functional language “for recovering portable or mobile autologous blood” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the suctioning member is a system for recovering portable or mobile autologous blood” which is indefinite. It is understood that “member” is a single component and a “system” comprises multiple components. How can a single component be multiple components? The limitation has been examined below as best understood.
Claim(s) 10-15 is/are rejected as being dependent from claim 9 and therefor including all the limitation thereof.
Claim 16 recites the limitations “the suctioning member is a system for recovering portable or mobile autologous blood” which is indefinite. It is understood that “member” is a single component and a “system” comprises multiple components. How can a single component be multiple components? The limitation has been examined below as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 12, and 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Eddy (US PGPUB 20160361478) in view of Lamprich (US PGPUB 20060191540) and Schneider (US PGPUB 20170014275).
Regarding claim 9, Eddy discloses an assembly (a wound dressing 10 and a vacuum source 35: ¶0018, Figs. 1 and 5), comprising: 
a suctioning device (a suction device connected to a surgical drape via a connector 35: ¶0003-0004, 0037, and Fig. 1) suitable for being placed on an incision and/or a wound of a patient to disinfect and/or dry said incision or said wound (¶0003), said device comprising a drape (15+25+132+20+22: ¶0018 and Fig. 1) comprising: 
an outer layer (a cover 15: ¶0018) comprising an upper face and a lower face (an upper face and a lower face of the cover 15: Fig. 1), 

…, 
wherein the upper face of the outer layer of the drape is impermeable (15 is made of non-permeable material: ¶0019), 
the drape (15+25+132+20+22) is suitable for being wound around a limb or around the body of the patient (¶0019 and Fig. 2), 
the outer layer and the inner layer of the drape are made of one single part such that the winding of said drape around a limb of the body of the patient leads to the simultaneous winding of said outer layer and said inner layer (¶0019 and Fig. 3), 
a suctioning zone (25+132+20: Fig. 1) having cavities (fluid channels 133: ¶0026), is arranged between the lower face of the outer layer and the upper face of the inner layer (Fig. 1), the periphery of said suctioning zone being sealed (22 is secured to 20 by an adhesive: ¶0023; thus, at least the periphery of the suctioning zone is being sealed via the adhesive), …
Eddy further discloses a tube 30 connecting to a vacuum source, but does not disclose wherein a discharge tube is connected to the suctioning zone, said tube ending by a nozzle suitable for being connected to a suctioning member to create a suctioning depression in the suctioning zone, and the suctioning member is an instrument for recovering portable or mobile autologous blood.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drape of Eddy by incorporating a suctioning member and a discharge tube, similar to that disclosed by Lamprich, in order to provide a drape having instruments attached thereto for use in a medical or surgical procedure and prevent instruments from falling to the floor when not being used, as suggested in ¶0011 of Lamprich. 
Lamprich discloses wherein the tube ending of the discharge tube is connected to the suctioning member, but Eddy in view of Lamprich does not disclose that they are connected with a nozzle.
In the same field of endeavor, wound care devices, Schneider discloses a wound care device that has a covering device fixed to the skin surrounding a wound (¶0003). Schneider further discloses/suggests using a nozzle in suction connection for the benefit of connecting one tube end to a connection device (¶0004). 

Regarding claim 12, Eddy in view of Lamprich and Schneider discloses all the limitations as discussed above for claim 9.
Eddy further discloses wherein the suctioning zone (25+132+20) is formed of multiperforated foam (the foam pad 20 and the projections 132 of the suctioning zone comprise fluid channels 133 to facilitate flow of fluids: ¶0026).
Regarding claim 16, Eddy discloses a method for installing an assembly (a wound dressing 10 and a vacuum source 35: ¶0018, Figs. 1, 5, and MPEP § 2112.02 (I)), comprising: 
a suctioning device (a suction device connected to a surgical drape via a connector 35: ¶0003-0004, 0037, and Fig. 1) suitable for being placed on an incision and/or a wound of a patient to disinfect and/or dry said incision or said wound (¶0003), said device comprising a drape (15+25+132+20+22: ¶0018 and Fig. 1) comprising: 
an outer layer (a cover 15: ¶0018) comprising an upper face and a lower face (an upper face and a lower face of the cover 15: Fig. 1), 

…, 
wherein the upper face of the outer layer of the drape is impermeable (15 is made of non-permeable material: ¶0019), 
the drape (15+25+132+20+22) is suitable for being wound around a limb or around the body of the patient (¶0019 and Fig. 2), 
the outer layer and the inner layer of the drape are made of one single part such that the winding of said drape around a limb of the body of the patient leads to the simultaneous winding of said outer layer and said inner layer (¶0019 and Fig. 3), 
a suctioning zone (25+132+20: Fig. 1) having cavities (fluid channels 133: ¶0026), is arranged between the lower face of the outer layer and the upper face of the inner layer (Fig. 1), the periphery of said suctioning zone being sealed (22 is secured to 20 by an adhesive: ¶0023; thus, at least the periphery of the suctioning zone is being sealed via the adhesive), …
Eddy further discloses a tube 30 connecting to a vacuum source, but does not disclose wherein a discharge tube is connected to the suctioning zone, said tube ending by a nozzle suitable for being connected to a suctioning member to create a suctioning depression in the suctioning zone, and the suctioning member is an instrument for recovering portable or mobile autologous blood.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drape of Eddy by incorporating a suctioning member and a discharge tube, similar to that disclosed by Lamprich, in order to provide a drape having instruments attached thereto for use in a medical or surgical procedure and prevent instruments from falling to the floor when not being used, as suggested in ¶0011 of Lamprich. 
Lamprich discloses wherein the tube ending of the discharge tube is connected to the suctioning member, but Eddy in view of Lamprich does not disclose that they are connected with a nozzle.
In the same field of endeavor, wound care devices, Schneider discloses a wound care device that has a covering device fixed to the skin surrounding a wound (¶0003). Schneider further discloses/suggests using a nozzle in suction connection for the benefit of connecting one tube end to a connection device (¶0004). 

Since the assembly of Eddy in view of Lamprich and Schneider meets the structural limitations of the claimed assembly, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). Thus, Eddy in view of Lamprich and Schneider further discloses a method of positioning the suctioning protective device by: 
placing the lower face of the inner layer of the drape, facing the incision and/or facing the wound, 
winding the drape around the limb or around the body of the patient where the incision and/or the wound is situated, and 
connecting the suctioning member to the nozzle of the discharge tube.
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Eddy in view of Lamprich and Schneider, as applied to claim 9 above, and further in view of Cernasov (US PGPUB 20170202711).
Regarding claim 10, Eddy in view of Lamprich and Schneider discloses all the limitations as discussed above for claim 9.

In the same field of endeavor, wound treatment system, Cernasov discloses a bandage for treating a wound (Abstract). Cernasov discloses/suggests using a sterile pad or compress applied to a wound for the benefits of promoting healing and/or prevent further harm (¶0003). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a sterile compress as the inner layer yields the predictable result of promoting healing and/or preventing further harm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner layer of Eddy in view of Lamprich and Schneider by substituting with a sterile compress, similar to that disclosed by Cernasov, in order to promote healing and/or prevent further harm, as suggested in ¶0003 of Cernasov, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)) and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Claim(s) 11 and 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Eddy in view of Lamprich and Schneider, as applied to claim 9 above, and further in view of Joseph (US PGPUB 20080319362).
Regarding claims 11 and 13, Eddy in view of Lamprich and Schneider discloses all the limitations as discussed above for claim 9.

In an analogous art for being directed to solve the same problem, providing access to catheters, Joseph discloses a unitized cast system for immobilizing and supporting a body part (Abstract). Joseph further discloses a multiperforated catheter maze through layers of the unitized cast system (holes 12 perforated through three layers: ¶0096, Figs 1-2, and 6-7) or a catheter grid network (holes 12 arranged as a grid network: Figs. 1-2 and 6-7) for the benefit of providing access to catheters (¶0096).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suctioning zone of Eddy in view of Lamprich and Schneider by providing a multiperforated catheter maze or a catheter grid network, similar to that disclosed by Joseph, in order to provide access to catheters, as suggested in ¶0096 of Joseph.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Eddy in view of Lamprich and Schneider, as applied to claim 9 above, and further in view of Touati (US PGPUB 20110197897).
Regarding claims 14 and 15, Eddy in view of Lamprich and Schneider discloses all the limitations as discussed above for claim 9.
Eddy in view of Lamprich and Schneider does not disclose wherein the drape is formed of a separable male portion and a female portion or wherein one of a total or partial incision window is installed in the drape, so as to have access to the wound and/or incision.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drape of Eddy in view of Lamprich and Schneider by incorporating an incision window and a male part and a female part, similar to that disclosed by Touati, in order to provide an adjustable fastening device enabling adjustment of the position of the male part with respect to the female part to adapt the size of the incision window to the size of the incision to be made, as suggested in ¶0083 of Touati.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heaton (US PGPUB 20050028828 – of record) discloses a wound therapy combination comprising a suction head and a surgical drape (Figs. 6-9 and accompanying texts).
Eddy (US PGPUB 20090043268) discloses a wound dressing configured for attachment for a patient’s leg (Figs. 10-12 and accompanying texts). 
Schrading (US PAT 3763857) discloses a surgical drape having an open celled foam material on the outer surface (Figs. 1-4 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781